DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 10, 19 are objected to because of the following informalities: 
	Claim 10, line 1, “claim 1 1” changes to “claim 1”.
	Claim 19, lines 3, “the temperature” changes to “a temperature”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.	Claims 1-4, 6-8, 12-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Puskarich et al (USPN 2017/0063194).
	Regarding claim 1, Puskarich discloses a system (a system in figures 1, 2, 8, 9) for levitating a target object (110) comprising:
a frame (400, see figure 1) defining a volume;
at least one electromagnet (210, 220, or 310, 320, 330) mounted to said frame, the at least one electromagnet configured to generate a magnetic field within the volume in response to an electric current (an electric current applied by a power source 250);
a power source (250) configured to supply the electric current to the at least one electromagnet;
a device controller (244 or 344) operatively connected to the power source and at least one electromagnet, the device controller configured to control the electric current to the at least one electromagnet (e.g. see par. 0032-0033 or 0060, 0062).
Regarding claim 2, Puskarich discloses wherein the frame comprises at least one support structure (such as 204, 222, 212), wherein the at least one 
Regarding claim 3, Puskarich discloses  further comprising three electromagnets (such as 312, 314, 320) in a spaced-apart relationship (see figure 8), wherein a first electromagnet (314) is positioned to generate a maximum field strength (372, 374) in a first direction (such as a Z direction), a second electromagnet  (320) is positioned to generate a maximum field strength (376)  in a second direction (a X direction), and a third electromagnet (320)  is positioned to generate a maximum field strength in a third direction (376)  (Y direction) , wherein each of the first, second and third directions are perpendicular to each other (see X-Y-Z plane, see figure 9, par. 0042, also, see figure 13).
Regarding claim 4, Puskarich discloses further comprising a three-dimensional positional tracking system (a three-dimensional position tracking system comprising at least one sensor (position sensors 346, see figure 8) that determines a positional state of the target object by generating an output of three-dimensional coordinates representing the positional state of the target object (see par. 0058-0059).

Regarding claim 7, Puskarich discloses comprising a current driver device (348) in communication with the device controller (342), the current driver device operable to supply a current to an associated electromagnet (see par. 0060).
Regarding claim 8, Puskarich discloses wherein the frame is composed of a non-ferrous material (such as acrylic material, see par. 0027).
Regarding claim 12, Puskarich discloses a method of levitating a target object (110), the method comprising:
placing the target object (110) within a volume defined by a frame (400);
determining a first positional state of the target object by at least one sensor (by position sensors 346); and,
generating a magnetic field by applying an electric current to at least one electromagnet (310, 320) and applying a magnetic force on the target object (e.g. see par. 0060, 0061).

Regarding claim 14, Puskarich discloses wherein applying the magnetic force on the target object moves the target object from the first positional state to a second positional state (a changing position) (see par. 0061).
Regarding claim 15, Puskarich discloses determining  (by position sensors 346) a path of movement from the first positional state to a second positional state, wherein the application of a magnetic force on the target object moves the target object along the determined path of movement (see par. 0061).
Regarding claim 16, Puskarich discloses wherein the first positional state is a location in three-dimensional space (X-Y-Z plane, see figure 12) with respect to the frame.
Regarding claim 17, Puskarich discloses wherein the first positional state (such as a Z position) is an orientation of the target object with respect to the frame.
Regarding claim 18, Puskarich discloses wherein the frame is configured to position three electromagnets  (312, 314, 320) in a spaced-apart relationship (see figures 9, 13), wherein a first electromagnet (312, 314) generates a first magnetic .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

3.	Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puskarich in view of Ooyama et al (USPN 6307294).
	Regarding claims 9, 19, Puskarich discloses all limitations of claims 1 and 12 as discussed above, but does not disclose a temperature sensor as claimed.
	Ooyama discloses a magnetically levitation system comprises a temperature sensor (a temperature sensor 30, in figure 3) configured to determine a temperature of a target object (15), and wherein a control device (70) adjusts the generated magnetic field in response to detected temperature changes of the target object (a control device 70 adjusts a magnetic field by stopping the operation of the magnetic suspension device, see col. 5, lines 20-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the magnetic levitation device of Puskarich to incorporation a temperature sensor as disclosed by Ooyama to protect the object from deformation due to an abnormal temperature so that ensuring a safe operation of the magnetic levitation device.
4.	Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puskarich in view of Maraval  (USPN 2009/0161284).
Regarding claims 10, 20, Puskarich discloses all limitations of claims 1 and 12 as discussed above, but does not disclose a temperature sensor as claimed.
	Maraval discloses a magnetic lifting system comprises a temperature sensor (such as a thermometer, see par. 0046) configured to determine a temperature of at least one electromagnetic (such as a magnet 113), and wherein a control device (100) adjusts a current applied to the electromagnet in response to detected temperature changes (e.g. see par. 0047, 0051).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the magnetic levitation device of Puskarich to incorporation a temperature sensor as disclosed by Maraval in order to reduce a magnet heating, thereby, increasing a useful life of the lifting magnet.

Allowable Subject Matter
5.	Claims 5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836